01/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0181


                                       DA 21-0181
                                    _________________

 IN RE THE MARRIAGE OF:

 ALIA DAY FLOREN,

              Petitioner and Appellee,
                                                                     ORDER
       v.

 JAVIER BAUTISTA-SCHEUBER,

              Respondent and Appellant.
                                _________________

       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.
       M. R. App. P. 11(4)(a) requires that a reply brief shall not exceed 5,000 words.
Appellant’s certificate of compliance states that the reply brief word count is 7,691 with
the inclusion of quoted material.
       After reviewing the Appellant’s reply brief filed on January 26, 2022, this Court has
determined that the brief does not comply with the Rules and must be resubmitted.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that Appellant must resubmit the Reply Brief as an
attachment to an e-mail to clerkofsupremecourt@mt.gov and to opposing counsel in either
Microsoft Word or .pdf format in accordance with this Court’s January 20, 2022 order
within ten (10) days of the date of this Order. No extensions will be granted.
       The Clerk is directed to provide a true copy of this Order to all parties of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   January 27 2022